Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 30, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  157071 & (27)(29)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 157071
                                                                     COA: 338862
                                                                     Oakland CC: 2013-246591-FH
  JAMES COLEMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions to supplement are GRANTED. The
  application for leave to appeal the November 8, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 30, 2018
         a1022
                                                                                Clerk